        Case 1:17-cv-00199-CRK Document 78-1                      Filed 04/25/19       Page 1 of 7



                                                                                              A-570-010
                                                                                   POR: 7/31/14 – 1/31/16
                                                                                       Public Document
                                                                                           E&C/IV: JDP


                  FINAL RESULTS OF REMAND REDETERMINATION
                Changzhou Trina Solar Energy Co., Ltd. Et Al v. United States
       Court No. 17-00199, Slip. Op. 19-12 (Court of International Trade January 25, 2019)

  I.    SUMMARY

        The Department of Commerce (Commerce) prepared these final results of

redetermination pursuant to the remand order of the U.S. Court of International Trade (Court),

issued on January 25, 2019, in Changzhou Trina Solar Energy Co., Ltd. Et Al v. United States,

Court No. 17-00199, Slip. Op. 19-12 (Court of International Trade January 25, 2019) (Remand

Order). This remand redetermination concerns the final results in the first administrative review

of the antidumping duty (AD) order on certain crystalline silicon photovoltaic products (solar

products), from the People’s Republic of China (China) covering the period July 31, 2014,

through January 31, 2016.1 The Court sustained, in part, and remanded, in part, certain aspects

of the Final Results. Specifically, on remand, the Court directed Commerce to increase Trina’s2

U.S. selling prices by the amount countervailed to offset a particular subsidy.3 In accordance

with the Court’s remand order, we have, under respectful protest,4 increased Trina’s U.S. selling

prices by the amount countervailed to offset a subsidy we had determined Trina to have received




1
   See Certain Crystalline Silicon Photovoltaic Products From the People’s Republic of China: Final Results of
Antidumping Duty Administrative Review and Final Determination of No Shipments; 2014-2016, 82 FR 32170 (July
5, 2017) (Final Results), and accompanying Issues & Decision Memorandum (IDM).
2
  Changzhou Trina Solar Energy Co., Ltd./Trina Solar (Changzhou) Science and Technology Co., Ltd./Yangcheng
Trina Solar Energy Co., Ltd./Turpan Trina Solar Energy Co., Ltd./Hubei Trina Solar Energy Co., Ltd.’s
(collectively, Trina).
3
  See Remand Order at 22.
4
  See Viraj Group, Ltd. v. United States, 343 F.3d 1371 (Fed. Cir. 2003).
         Case 1:17-cv-00199-CRK Document 78-1                      Filed 04/25/19        Page 2 of 7



in the most recently completed segment of the corresponding countervailing duty (CVD)

proceeding.5

        On March 4, 2019, Commerce released a draft of its redetermination to interested parties

and provided an opportunity to comment on the draft.6 On March 13, 2019, the petitioner,

SolarWorld Americas Inc. (“SolarWorld”) submitted comments on the Draft Remand.7 On

March 14, 2019, Trina submitted comments on the Draft Remand.8 Commerce has addressed

these interested parties’ comments in detail below.

 II.    BACKGROUND

        Commerce initiated an administrative review of the AD order on solar products from

China.9 After determining that it would be impracticable to individually examine all companies

for which a review had been initiated, Commerce limited its individual review to the exporter

accounting for the largest volume of subject merchandise during the period of review.

Commerce selected Trina as the mandatory respondent. On March 7, 2017, Commerce issued its

preliminary results.10 After making certain changes to its preliminary calculations in response to

comments raised by interested parties, Commerce published its Final Results.11 Commerce



5
  See Countervailing Duty Investigation of Certain Crystalline Silicon Photovoltaic Products From the People’s
Republic of China: Final Affirmative Countervailing Duty Determination, 79 FR 76962 (December 23, 2014) (CVD
Investigation Final Determination), and accompanying IDM.
6
  See Commerce’s letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, from the
People’s Republic of China: Draft Results of Remand Redetermination Comment Deadline,” dated March 4,
2019; see also Draft Results of Remand Redetermination (collectively, Draft Remand).
7
  See the petitioner’s letter, “Certain Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into
Modules: Comments on Draft Results of Remand Redetermination,” dated March 13, 2019 (Petitioner’s
Comments).
8
  See Trina’s letter, “Certain Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules:
Comments on Draft Results of Remand Redetermination,” dated March 14, 2019 (Trina’s Comments).
9
  See Initiation of Antidumping and Countervailing Duty Administrative Reviews, 81 FR 20324 (April 7, 2016).
10
   See Crystalline Silicon Photovoltaic Products From the People’s Republic of China: Preliminary Results of
Antidumping Duty Administrative Review and Preliminary Determination of No Shipments; 2014-2016, 82 FR
12793 (March 7, 2017), and accompanying Preliminary Decision Memorandum (PDM).
11
   See Final Results, 82 FR at 32170-71.


                                                       2
        Case 1:17-cv-00199-CRK Document 78-1                      Filed 04/25/19        Page 3 of 7



calculated a weighted average dumping margin of 9.61 percent for Trina and assigned this rate to

the separate rate respondents.12

III.    REMANDED ISSUE

        A subsidy is countervailable when an authority has provided a financial contribution to a

person, a benefit is thereby conferred, and the subsidy is specific.13 The statute provides several

bases for finding a subsidy specific, including when it is an export subsidy.14 An export subsidy

is “a subsidy that is, in law or in fact, contingent upon export performance, alone or as 1 of 2 or

more conditions.”15

        Pursuant to section 772(c)(1)(C) of the Act, Commerce increases the U.S. price by the

amount of any CVD imposed to offset an export subsidy. Therefore, when Commerce

determines, in accordance with section 771(5A)(B) of the Act, that a countervailable subsidy is

contingent upon export performance, Commerce must then adjust the U.S. price in the

companion AD proceeding by the amount of any CVD imposed for that export subsidy.16 In the

Final Results, Trina was not granted an export subsidy offset because Commerce did not make a

determination in the CVD investigation of certain solar products from China that the Export

Buyer’s Credits Program was an export subsidy.17 Commerce’s determination to countervail the

program was based on facts otherwise available with an adverse inference, in accordance with

sections 776(a) and (b) of the Act, as a result of non-cooperation by the Government of China

(GOC). Although Commerce determined that the program was specific within the meaning of



12
   Id.
13
   See section 771(5) of the Tariff Act of 1930, as amended (the Act).
14
   See section 771(5)(A) of the Act.
15
   See section 771(5A)(B) of the Act.
16
   See section 772(c)(1)(C) of the Act.
17
   See CVD Investigation Final Determination, and accompanying IDM at 15-16; see also Final Results, and
accompanying IDM at 9-10.


                                                       3
         Case 1:17-cv-00199-CRK Document 78-1                          Filed 04/25/19         Page 4 of 7



section 771(5) of the Act, Commerce did not make a determination that the program in question

was contingent on export performance.18 Thus, without a determination in the companion CVD

investigation that this program provided a subsidy that was contingent upon export performance

(i.e., that the program was an export subsidy), consistent with Commerce practice,19 we found it

was not appropriate to increase Trina’s U.S. prices pursuant to section 772(c)(1)(C) of the Act.

However, the Court concluded that Commerce “necessarily found” that the Export Buyer’s

Credit Program was an export subsidy, and that such a finding is “reasonably discernible” from

Commerce’s description of the program.20 The Court also concluded that here, Commerce did

not question whether the Export Buyer’s Credit Program was a subsidy contingent upon export.21

Thus, the Court held that section 772(c)(1)(C) of the Act applied, because it determined that

Commerce had imposed duties on an export contingent subsidy. The Court, therefore, remanded

to Commerce to increase Trina’s U.S. selling prices by the amount countervailed to offset the

subsidy.22




18
   Id.; see also section 771(5A) (B) of the Act, which defines an export subsidy to be “a subsidy that is, in law or in
fact, contingent upon export performance, alone or as 1 of 2 or more conditions.”
19
   See Stainless Steel Sheet and Strip from the People’s Republic of China: Preliminary Affirmative Determination
of Sales at Less than Fair Value and Preliminary Affirmative Determination of Critical Circumstance, 81 FR 64135
(September 19, 2016), and accompanying PDM at 13, unchanged in Antidumping Duty Investigation of Stainless
Steel Sheet and Strip from the People’s Republic of China: Final Determination of Sales at Less Than Fair Value
and Final Affirmative Determination of Critical Circumstances, 82 FR 9716 (February 8, 2017); see also Circular
Welded Carbon-Quality Steel Pipe from Pakistan: Affirmative Preliminary Determination of Sales at Less Than
Fair Value and Postponement of Final Determination and Extension of Provisional Measures, 81 FR 368367 (June
8, 2016), and accompanying PDM at 13, unchanged in Circular Welded Carbon-Quality Steel Pipe from Pakistan:
Final Affirmative Determination of Sales at Less Than Fair Value, 81 FR 75028 (October 28, 2016).
20
   See Remand Order at 17.
21
   See Remand Order at 21-22.
22
   Id. at 22.


                                                           4
         Case 1:17-cv-00199-CRK Document 78-1                         Filed 04/25/19        Page 5 of 7



Commerce’s Position:

         The Court directed Commerce to increase Trina’s U.S. selling prices by the amount

countervailed to offset the subsidy provided by the Export Buyer’s Credits Program.23 In the

draft redetermination, under respectful protest, we complied with the Court’s direction.24

IV.      SUMMARY AND ANALYSIS OF COMMENTS

     We received the following comments on our draft redetermination from interested parties.

The Petitioner’s Comments:

         Commerce should reconsider its decision to increase Trina’s U.S. selling prices by the

 amount countervailed to offset the China Ex-Im Bank Buyer’s Credit Program. Commerce

 was unable to determine whether that program was an “export subsidy,” as the GOC did not

 provide necessary information for Commerce’s investigation, requiring Commerce to rely on

 adverse facts available. Commerce’s high-level description of the subsidy program as

 generally relating in some way to “exported goods” does not constitute a specific

 determination that the program in question was contingent on export performance, which

 is a requirement under the statute for being considered an export subsidy. Such a finding

 would have been required for the offset made, under section 772(c)(1)(C) of the Act.

 However, as noted above, Commerce was unable to make such a finding here, as it lacked


23
   Id. at 22.
24
   We respectfully disagree with the Court’s conclusions regarding Commerce’s specificity finding in the CVD
investigation on solar products with respect to the Export Buyer’s Credit program. We note that Commerce’s
determination in the CVD investigation on solar products is not before the Court in this action, which concerns the
first administrative review of the AD order on solar products. Additionally, we respectfully disagree that
Commerce’s specificity finding with respect to the Export Buyer’s Credit Program in the CVD proceeding on
crystalline silicon photovoltaic cells, whether or not assembled into modules (solar cells) from China contradicts or
belies our finding in the CVD investigation on solar products. See Slip Op. at 18. (citing Crystalline Silicon
Photovoltaic Cells, Whether or Not Assembles into Modules, from the People’s Republic of China: Final Results of
Countervailing Duty Administrative Review; 2012, 80 FR 41003 (July 14, 2015), and accompanying IDM at 33.)
Determinations made in distinct proceedings (i.e. proceedings concerning different products), and indeed, in distinct
segments of the same proceeding, are based on the segment-specific information on the record and, thus, do not
necessarily inform determinations made in other segments of the same proceeding or in different proceedings. See
e.g. Hyundai Steel Co. v. United States, 279 F. Supp. 3d 1349, 1371-1372 (Ct. Int’l Trade 2017).

                                                          5
       Case 1:17-cv-00199-CRK Document 78-1                 Filed 04/25/19     Page 6 of 7



 requisite information about the subsidy program, due to the GOC’s failure to cooperate in

 the CVD investigation. As such, Commerce properly determined not to grant Trina an

 offset to its U.S. prices for the countervailed China Ex-Im Bank Buyer’s Credit Program,

 and its reversal of that decision here is in error.

Trina’s Comment:

       Commerce correctly complied with the Court’s January 25, 2019 order.

Commerce’s Position:

        Under respectful protest, we have continued to comply with the Court’s direction in

 these final results of redetermination and have increased Trina’s U.S. selling prices by the

 amount countervailed to offset the subsidy provided by the Export Buyer’s Credits Program.

 The petitioner contends that Commerce’s high-level description of the subsidy program as

 generally relating in some way to “exported goods” does not constitute a specific

 determination that the program in question was contingent on export performance. As we

 explained in the Draft Remand, we respectfully disagree with the Court’s conclusions

 regarding Commerce’s determinations with respect to the Export Buyer’s Credit Program in

 the CVD investigation on solar products. Nevertheless, the Court directed Commerce to

 increase Trina’s U.S. selling prices by the amount countervailed to offset the export subsidy.

 Accordingly, we have continued to increase Trina’s U.S. selling prices by the amount

 countervailed to offset the export subsidy at issue in these final results of remand

 redetermination.

 V.    FINAL RESULTS OF REDETERMINATION

       In accordance with the Court’s remand order, Commerce has increased Trina’s U.S.

selling prices by the amount countervailed to offset the export subsidy. Consequently, the



                                                 6
Case 1:17-cv-00199-CRK Document 78-1   Filed 04/25/19   Page 7 of 7
